DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 02/15/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ANDRE M. SZUWALSKI on 2/23/2022.
The application has been amended as follows: 
Please, CANCEL claim 44.
Allowable Subject Matter
4. 	Claims 1, 5-6, 8-9, 15, 17-30, 38-43 are allowed. The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, a search of prior art(s) failed to teach “a second circuit configured to 
adjust a value of the first threshold according to variations in a supply voltage at the power supply rail from a nominal voltage; wherein the second circuit comprises: a comparator configured to compare a filtered supply voltage with at least a first level: and a first validation circuit configured to validate a result of the comparison made by the comparator  over at least a first duration of time for a modulation of the value of the first threshold, said first validation circuit comprising a filter circuit configured to filter said supply voltage and generate the filtered supply voltage; wherein said first duration of time is longer than a duration of a transient variation  in the supply voltage from the nominal voltage”.
Claims 5-6, 8-9 are depending from claim 1. 
claim 15, a search of prior art(s) failed to teach “ a modulation circuit configured to modulate a control voltage at a control terminal of the power transistor in response to an output signal generated by said comparison circuit; and a threshold control circuit configured to sense a supply voltage provided to said power transistor and change the threshold at the comparison circuit in response to change in the sensed supply voltage from a nominal voltage: and a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit”.
Claims 17-23 are depending from claim 15.
Regarding claim 24, a search of prior art(s) failed to teach “ a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit; a comparison circuit configured to compare a filtered sensed supply voltage from the filter circuit to a fixed threshold voltage; a set/reset latch circuit that is set in response to the comparison circuit output and reset in response to a delay of the comparison circuit output; and a modulation circuit configured to modulate a control voltage at a control terminal of the power transistor in response to an output signal generated by said set/reset latch circuit”.
Claim 25 is depending from claim 24.
Regarding claim 26, a search of prior art(s) failed to teach “ a second circuit configured to adjust a value of the first threshold according to variations in a supply voltage at the power supply rail from a nominal voltage; wherein the second circuit comprises: a first comparator circuit configured to compare information representative of the supply voltage with at least a first level; a first validation circuit configured to validate a result of the comparison made by the first comparator circuit over at least a first duration of time for a modulation of the value of the first threshold; and a second validation circuit configured to validate the result of the comparison over a second duration of time.
Claims 27-30 are depending from claim 26.
Regarding claim 38,  a search of prior art(s) failed to teach “ a detection circuit configured to detect an overload across the transistor switch with respect to a first threshold; and a threshold control circuit configured to adjust a value of the first threshold as a function of variations in a supply voltage between the first and second power rails, wherein the threshold control circuit is configured to compare information representative of the supply voltage to a second threshold and modify the value of the first threshold if the second threshold is exceeded for a period in 
Claims 39-43 are depending from claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/19/2022







	/THIENVU V TRAN/                                                                     Supervisory Patent Examiner, Art Unit 2839